 606DECISIONSOF NATIONALLABOR RELATIONS BOARDNew YorkLithographers&Photo-Engravers' UnionNumber One-P,Photo-Engravers InternationalUnion,AFL-CIO'andSterling-Regal EngravingCo., Inc.andLocal 1, Amalgamated Lithog-raphers of America,International TypographicalUnion,AFL-C10.2 Case 2-CD-361February 1, 1968DECISION AND DETERMINATION OFDISPUTEBY CHAIRMAN MCCULLOCHAND MEMBERSFANNING AND BROWNThis is a proceeding pursuant to Section 10(k) ofthe National Labor Relations Act, as amended, fol-lowing a charge filed on October 11, 1967, bySterling-Regal Engraving Co., Inc., herein calledthe Employer or the Company, alleging that NewYork Lithographers & Photo-Engravers' UnionNumber One-P, Photo-Engravers InternationalUnion, AFL-CIO, herein called Photoengravers,or Respondent, had violated Section 8(b)(4)(ii)(D)of the Act. Pursuant to notice, a hearing was heldbeforeHearingOfficerJacquesSchurreonNovember 13 and 14, 1967. All parties appeared atthe hearing and were afforded full opportunity to beheard, to examine and cross-examine witnesses,and to adduce evidence bearing on the issues. TheEmployer, the Respondent, and Local 1, Amalga-mated Lithographers of America, InternationalTypographicalUnion, AFL-CIO, herein calledLithographers, have filed briefs herein, which havebeen duly considered.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tionalLabor Relations Board has delegated itspowers in connection with this case to a three-member panel.The Board has reviewed the Hearing Officer'srulings made at the hearing and finds that they arefree from prejudicial error. They are hereby af-firmed.Upon the entire record in this case, including thebriefs, the Board makes the following findings:1.THE BUSINESS OF THE EMPLOYERThe Employeris engagedinNew York City inthe production of photoengravings and mats, platesfor offset and letterpress printing, and in stereotyp-'The name of the Respondent appears as amended at the hearing.8 The name of the Lithographers appears as amended at the hearing.3The lithographic department is operated under the name of Town Off-set Plate Service, a Division of Sterling-Regal Engraving Co., Inc TownOffset, originally an independent company operating at another location,was purchased by the Employer about 2 years ago, and its entire operationwas transferred to its present location. Completely owned, controlled, andmanaged by the Employer, it is operated as a division for accounting pur-poses only.ing. Its gross annual business exceeds $4 million,and during the past year it shipped goods valued inexcess of $50,000 to customers outside the State ofNew York. We find that the Employer is engagedin commerce within the meaning of the Act and thatitwill effectuate the policies of the Act to assert ju-risdiction herein.II.THE LABOR ORGANIZATIONSINVOLVEDThe parties stipulated and we find that Photoen-gravers and Lithographers are both labor organiza-tions within the meaning ofthe Act.III.THE DISPUTEThe dispute herein arises out of the Employer'spurchase of two RCA electronic color scanners anditsassigning the operation of one of them to em-ployees represented by Lithographers.The Employer occupies space in a building at 304East 45th Street. Its photoengraving (letterpress)department is located on the sixth floor, where theproduction employees are represented by Lithogra-phers.-3 Each department has been using the tradi-tional method for making plates, beginning with thecamera, for letterpress or offset color printing as thecase may be.In the latter part of March or early April 1967,the Employer purchased an RCA electronic colorscanner which was installed on the eighth floor ofits premises. The scanner is designed to replace theconventional camera method of color separation. Atransparency is mounted on a revolving cylinder,and by means of pushbutton controls and the ad-justment and setting of certain dials, the desiredcolor separations are made electronically. Thenegatives, or positives, produced, depending onhow the dials are adjusted, can be used for makingplates for offset, letterpress, or gravure printing. OnApril 21 the Employer notified Photoengravers thatithad installed the RCA scanner in the photoen-graving department, following which Van Cott, theUnion's president,4 met with Tashjian, the Com-pany's president. They discussed the operation ofthe scanner and reached an agreement thereon. TheRespondent accepted the Employer's assignmentof the operation of the RCA scanner to employeeBaumler,5 and it was agreed,inter alia,that theproducts of the scanner could be used on an in-plantbasis only, it being understood that the term "in-plant" included the Employer's offset division.4Van Cott is alsoInternational counsel forthe AtlanticRegion ofPhoto-Engravers International Union.5At the timeof the assignment,Baumler, an experienced and skilledphotographer, was employed in the photoengraving department. He hadtaken a 5-week course in the operationof the RCAscanner.Later,Baumler was elevated to a managerial position and he was replaced at thescanner by another photographer in the photoengraving department.169 NLRB No. 92 N.Y. LITHOGRAPHERS UNION NUMBER ONE-P "607In the latter part of September, the Employerpurchased a second RCA scanner, intended for usein the production of offset plates, and installed it onthe eighth floor near the first scanner. EmployeeFranza, a photographer in the offset division, whohad in the meantime taken a 3 weeks' instructioncourse, was assigned to operate it. Within the nextday or two, Van Cott called on Tashjian and madeknown his objection to the scanner in the photoen-graving department with a member of Lithog-raphers assigned to operate it. He stated that if theEmployer was going to give Lithographers jurisdic-tion over the scanner, it should be taken down tothe sixth floor and there would be no problem;otherwise, because of its location on the eighthfloor, Photoengravers had jurisdiction. Tashjian ex-plained that there was presently no room for thescanner on the sixth floor, that it was on the eighthfloor temporarily, and that as soon as space becameavailable on the sixth floor the scanner would be in-stalled there. Van Cott told Tashjian that he wouldfight him all the way and that he (Tashjian) wouldget his instructions in the mail. On this visit VanCott also told employee Franza, in Tashjian'spresence: "I give you 30 days to make up yourmind. You either join our union or I won't allowyou to operate this machine here. It's got to betaken out or our man has to operate the machine."On October 3, Respondent wrote the Employercharging that the Company was in violation of itscollective-bargainingagreementwithPhotoen-gravers in that it had "installed equipment andadopted work processes designed to substitutework now being'performed by covered employees."After citing the sections of theagreementallegedlyviolated, the letter went on to say, "Failing to do so,we will be compelled to take any and all actionavailable to us strictly to enforce the Contract." OnOctober 5, Photoengravers addressed a "SpecialEmergency Notice" to its Chapel Committees andmembers which was posted on the bulletin board inthe photoengraving department. In substance, asset forth in the notice, the Respondent advised themembership that in view of the Company's viola-tion of the collective-bargaining agreement by in-stalling "new equipment," it "will take every action,including economic action, as advised by council[sic}" againstthe Employer to insure that the termsof the contract are strictly enforced. The noticestated that at the regular meeting to be held onNovember 6, "it shall be a special order of business... to approve a recommendation authorizing thepayment of all expenses incurred and benefits paidin enforcing the work preservation provisions of ourcontract." Van Cott admitted that "economic ac-tion," referred to in the notice, included strike ac-tion.He was not asked to explain under what cir-cumstances the membership would be asked to ap-prove a recommendation authorizing the paymentof "benefits."According to Tashjian,himself amember of Respondent organization, he, as well asthe employees, interpreted the notice as a strikecall.A. Contentionsof thePartiesPhotoengravers claims that the evidence does notdisclose that it threatened, coerced, or restrainedthe Employer to assign the disputed work to itsmembers rather than members of Lithographers. Asto the merits of the dispute, it claims that its mem-bers are entitled to the disputed work on the basisof its agreements with the Employer, past practice,custom in the industry, location of the machinery,and similarity of skills involved. Photoengraversconcedes that it would not have jurisdiction if thescanner were moved to the sixth floor.Lithographers claims jurisdiction based on itscontract with the Employer, the Employer's assign-ment of the work to it and satisfaction with the workperformed, the relative impact upon employee jobrights, traditionalwork jurisdiction, and skillsrequired for the work.The Employer supports the claim of Lithog-raphers and in additionitarguesthat thisclaim isfurther supported by considerations of efficiencyand economy, and the temporary nature of thepresent location of the offset scanner.B.Applicability of the StatuteBefore the Board proceeds with a determinationof dispute pursuant to Section 10(k) of the Act, itmust be satisfied that there is reasonable cause tobelieve that Section 8(b)(4)(D) has been violated.There can be little question on the record that theobject of Respondent's claims was to have the workbeing done by a member of Lithographers assignedto a member of Respondent, the question beingwhether or not the Respondent resorted to threats,coercion, or restraint to achieve this object. On thebasis of the statements made by Van Cott to Tashji-an and Franza at the Employer's premises in Sep-tember and on the basis of Photoengravers' letter ofOctober 3 and the "Special Emergency Notice" ofOctober 5, which, taken together, we interpret as athreat to strike to force the desired result,6 we aresatisfied that there is reasonable cause to believethat a violation of Section 8(b)(4)(ii)(D) has oc-curred, and we find that the dispute is properly be-fore the Board for determination under Section10(k)-of the Act.6Unlike the recently decided case ofLithographers and Photoen-gravers,International Union, Local 23P,AFL-CIO(Buyer's Guide, Inc.,dlbla News Publishing Company),167 NLRB 958, the threatened actionhere cannot reasonably be interpreted as limited to action under thegrievance machinery provided under the contract 608DECISIONSOF NATIONALLABOR RELATIONS BOARDC.Merits of the DisputeSection 10(k) of the Act requires the Board tomake an affirmative award of disputed work aftergiving due consideration to various relevant factors.The Board has held that its determination in a ju-risdictional dispute case is an act of judgment basedupon commonsense and experience and a balancingof such factors.7Certain of the usual factors considered by theBoard in these cases, such as certifications, con-tracts, and industry and area practice, provide littlebasis for determining the instant dispute. Thus, noevidence was received as to any Board certificationrelative to the disputed work; the Employer's con-tractswith Photoengravers and Lithographers donot constitute a persuasive basis for an award, asthey include conflicting assignments of the work incontroversy, although we observe that the provi-sion relied on by Lithographers is more on point;the agreement between the Employer and Photoen-gravers with regard to the permissible "in-plant"use of the products of the photoengraving scanner,which includes the offset division, cannot be re-garded as an assignment of scanning work for offsetprocessing to photoengravers, since the agreement,in and of itself, falls far short of showing an inten-tion to effect such a clear deviation from the priorplant practice of having the work intended for offsetprinting done by lithographers. As for the factors ofarea and industry practice, they are inconclusivesince the evidence adduced shows merely that bothPhotoengravers and Lithographers, and their af-filiates, represent employees performing scanningfor offset processes.1.Impact upon employee job rightsWhile there is no established prior plant practicefor the operation of a scanner in the production ofoffset plates, it is clear that the whole offset processwas, prior to the installation of the scanner, withinthe jurisdiction of Lithographers. It is also clear thatan award of the work in dispute would cost mem-bers of Photoengravers no jobs, since the newprocesswould augment their overall workload,whereas award of the disputed work to photoen-graversmay, conceivably, eventually eliminatesome jobs of lithographers. Accordingly, we findthat this factor supports the claim of Lithogra-phers. s2.Skills required for the jobThe basic process of making color separations' International Associationof Machinists, Lodge No 1743, AFL-CIOQ.A. Jones Construction Company),135 NLRB 1402, 1411.8The Denver Photo-Engravers Union No. 18 (Denver PublishingCompany),144 NLRB 1408,1412-13.with the scanner is the same whether they are ulti-mately used for lighographic (offset) or photoen-graving (letterpress) plates.However, the recordshows that there is considerably more opportunityfor color adjustment after the scanning stage in thephotoengraving process than in lithography. Forthis reason the work done in the scanning stage ismore critical in lithography, allowing a smaller mar-gin for error than is true for the equivalent stage ofthe photoengraving process, where substantial cor-rections can be made at subsequent stages. Thescanner being an advance in the technology of theprinting industry, photoengraving cameramen andlithography cameramen, even though experiencedin the old process, require additional instruction inorder to operate the scanner in place of the camera.Nevertheless, the record shows that with respect tothe skills required to produce color separations forlithography plates by use of the scanner, the ex-perience gained in producing color separations forlithography plates by camera is more valuable,because of the degree of care required, than the ex-perience gained in producing them for photoengrav-ing plates by camera. We also note the Employer'ssatisfaction with the work performed by the litho-graphic cameraman assigned to the scanner. Wefind that Lithographers' claim that the lithographiccameraman exercises superior skill is supported bythe record.3.Economy and efficiencyFrom the standpoint of economy and efficiency,there is obvious advantage to having the work indispute performed by an employee possessing su-perior necessary skills, as found above. On theother hand, the Employer admits that the locationof the scanner for lithographic production on theeighth floor, rather than the sixth floor, where therest of the lithography department is located, is noteconomical. Photoengravers places great emphasisupon the matter of location, claiming that if thework is performed on the eighth floor it belongs toit regardless of whether it would have any claims toitwere it located on the sixth floor. But nothing inthe record supports a claim of jurisdiction based onlocation alone. Moreover, it is apparent that as longas the Employer has no room on the sixth floor forthe scanner, placing it on a nearby floor is the mosteconomical solution under the circumstances.9Accordingly, we find that the factors of economyand efficiency favor Lithographers' claim to thework in dispute.'Even if Photoengravers had some territorial claim to the work areas ofthe eighth floor, such claim would have to be weighed against the Em-ployer's legitimate interest in temporarily allocating certain space to anoperation usually performed elsewhere while seeking permanent space forsuch operation. N.Y. LITHOGRAPHERS UNION NUMBER ONE-P609ConclusionsUpon consideration of all pertinent factors ap-pearing in the entire record,we shall assign thework in dispute to the Employer's em-ployees represented by Lithographers. _ The Em-ployer's assignment of this work is consistent withits own past practices with regard to assignment ofthe function now accomplished by the operator ofthe scanner, and effects the least disturbance of em-ployees' job rights. The assignment is further sup-ported by the factors of skill and economy and effi-ciency. In making this determination, we areassign-;ing the disputed work to employees of the Em-ployer who are represented by Lithographers butnot to that Union or its members.DETERMINATION OF DISPUTEPursuant to Section 10(k) of the National LaborRelations Act, as amended, and upon the basis ofthe foregoing findings and the entire record in thisproceeding, the NationalLaborRelations Boardhereby makes the following determination of thedispute:1.Employees employed by Sterling-Regal En-graving Co., Inc., New York, New York,who arecurrently representedby Local 1,AmalgamatedLithographers of America,InternationalTypo-graphical Union,AFL-CIO,are entitled to operatetheRCA electroniccolor scanner used in theprocess of producing plates for the Employer'slithographic department.2.New YorkLithographers&Photo-En-gravers' Union Number One-P,Photo-EngraversInternational Union,AFL-CIO,is not,and has notbeen, entitled, by means proscribed by Section8(b)(4)(D)of the Act,to force or require the Em-ployerto award the above work to its members oremployees it represents.3.Within 10days from the date of this Decisionand Determination of Dispute,New York Lithog-raphers&Photo-Engravers'UnionNumberOne-P,Photo-Engravers InternationalUnion,AFL-CIO,shall notify the Regional Director forRegion 2,inwriting,whether it will or will notrefrain from forcing or requiringthe Employer, bymeans proscribed by Section 8(b)(4)(D),to awardthe work in dispute to its members rather than toemployees represented by Lithographers.